
	

113 HR 423 IH: To amend title 5, United States Code, to provide for the termination of further retirement benefits for Members of Congress, except the right to continue participating in the Thrift Savings Plan, and for other purposes.
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 423
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Mr. Coffman (for
			 himself, Mr. Polis,
			 Mr. Schweikert,
			 Mr. Fleming,
			 Ms. Foxx, and
			 Mr. Cicilline) introduced the
			 following bill; which was referred to the Committee on House Administration, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to provide for the
		  termination of further retirement benefits for Members of Congress, except the
		  right to continue participating in the Thrift Savings Plan, and for other
		  purposes.
	
	
		1.Amendments relating to the
			 Civil Service Retirement System
			(a)In
			 generalSubchapter III of
			 chapter 83 of title 5, United States Code, is amended by inserting after
			 section 8335 the following:
				
					8335a.Termination
				of further retirement coverage of Members of Congress 
						(a)In
				generalNotwithstanding any
				other provision of this subchapter, effective as of the date of enactment of
				this section—
							(1)a Member shall not be subject to this
				subchapter for any further period of time; and
							(2)no further
				Government contributions or deductions from basic pay may be made with respect
				to such Member for deposit in the Treasury of the United States to the credit
				of the Fund.
							(b)Prior rights not
				affectedNothing in subsection (a) shall be considered to
				nullify, modify, or otherwise affect any right, entitlement, or benefit under
				this subchapter with respect to any Member covering any period prior to the
				date of enactment of this section.
						(c)Right To
				participate in Thrift Savings Plan not affectedNothing in
				subsection (a) shall affect the eligibility of a Member to participate in the
				Thrift Savings Plan in accordance with otherwise applicable provisions of
				law.
						(d)Regulations
							(1)In
				generalAny regulations necessary to carry out this section
				may—
								(A)except with
				respect to matters under subparagraph (B), be prescribed by the Director of the
				Office of Personnel Management; and
								(B)with respect to
				matters relating to the Thrift Savings Plan, be prescribed by the Executive
				Director (as defined by section 8401(13)).
								(2)RefundsThe
				regulations under paragraph (1)(A) shall, in the case of any Member described
				in subsection (a), provide that the lump-sum credit shall be payable to such
				Member to the same extent and in the same manner as if such Member satisfied
				paragraphs (1), (3), and (4) of section 8342(a) as of the date of enactment of
				this section.
							(e)ExclusionFor
				purposes of this section, the term Member does not include the
				Vice President.
						.
				
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 83 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 8335 the following:
				
					
						8335a. Termination of further retirement
				coverage of Members of Congress.
					
					.
				  
			2.Amendments relating to
			 the Federal Employees’ Retirement System
			(a)In
			 generalSubchapter II of
			 chapter 84 of title 5, United States Code, is amended by inserting after
			 section 8425 the following:
				
					8425a.Termination
				of further retirement coverage of Members of Congress
						(a)In
				generalNotwithstanding any
				other provision of this chapter, effective as of the date of enactment of this
				section—
							(1)in the case of an
				individual who first becomes a Member before such date of enactment—
								(A)such Member shall
				not be subject to this chapter for any further period of time after such date
				of enactment; and
								(B)no further Government contributions or
				deductions from basic pay may be made with respect to such Member for deposit
				in the Treasury of the United States to the credit of the Fund; and
								(2)in the case of an
				individual who first becomes a Member on or after such date of
				enactment—
								(A)such Member shall not be subject to this
				chapter; and
								(B)no Government contributions or deductions
				from basic pay may be made with respect to such Member for deposit in the
				Treasury of the United States to the credit of the Civil Service Retirement and
				Disability Fund.
								(b)Prior rights not
				affectedNothing in subsection (a) shall be considered to
				nullify, modify, or otherwise affect any right, entitlement, or benefit under
				this chapter with respect to any Member covering any period prior to the date
				of enactment of this section.
						(c)Right To
				participate in Thrift Savings Plan not affectedNothing in
				subsection (a) shall affect the eligibility of a Member to participate in the
				Thrift Savings Plan in accordance with otherwise applicable provisions of
				law.
						(d)Regulations
							(1)In
				generalAny regulations necessary to carry out this section
				may—
								(A)except with respect to matters under
				subparagraph (B), be prescribed by the Director of the Office of Personnel
				Management; and
								(B)with respect to
				matters relating to the Thrift Savings Plan, be prescribed by the Executive
				Director (as defined by section 8401(13)).
								(2)RefundsThe
				regulations under paragraph (1)(A) shall, in the case of a Member described in
				subsection (a)(1), provide that the lump-sum credit shall be payable to such
				Member to the same extent and in the same manner as if such Member satisfied
				paragraphs (1), (3), and (4) of section 8424(a) as of the date of enactment of
				this section.
							(e)ExclusionFor
				purposes of this section, the term Member does not include the
				Vice President.
						.
				
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 84 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 8425 the following:
				
					
						8425a. Termination of further retirement
				coverage of Members of Congress.
					
					.
				  
			
